DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more optical elements arranged so as to direct at least a portion of the light output array output light to form an image of the array” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 21, 23-26, and 38-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant amended claim 21 to include the limitation “form an image of the array” modifying the one or more optical elements. The Applicant’s specification is void of any discussion related to the optical elements creating the result of forming an image of the array. While the Applicant suggests that the optical elements 330 may include lenses, there is no discussion about those lenses forming an image of the array. While discussing LED arrays in the art the Applicant discusses that in some cases the walls between the segments of segmented LED arrays may be imaged by an imaging lens onto a scene, however they do not discuss that their lenses are capable of forming an image of the array. Further, the Applicant discusses that creating an image of the walls is not desirable (Applicant specification ¶ [0022]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2015/0338065) in view of Van der Sijde et al. (US Pub. No. 2018/0129121 A1).
As to claim 21, Wang teaches apparatus comprising: an array of multiple light emitting elements (#200 in Fig. 4 and in ¶ [0044]) arranged so as to emit array output light (rays shown); the light emitting elements of the array being separated from one another by trenches filled with non-transparent material or with walls (#800 in Fig. 4 and in ¶ [0063]) one or more optical elements (#600 in Fig. 4 and in ¶ [0054]) arranged so as to direct at least a portion of the array output light; and one or more optical diffusers (#500 in Fig. 4 and in ¶ [0050]) positioned in a light path between two or more light emitting elements of the array and one or more of the optical elements (Fig. 4), the one or more optical diffusers being arranged so as to reduce or eliminate, appearance of the trenches or walls (“effectively scatter light rays” in ¶ [0051]).
Wang is silent about the one or more optical elements being capable of forming an image of the array.
However, in the same field or endeavor, Ven der Sijde et al. teaches that LED arrays can be used in many types of electronics including cameras, cell phones and general illumination due to being compact and efficient.  Ven der Sijde also teaches that LED arrays can be used in imaging systems where optics like lenses project an image of the array (¶ [0057]). 
It would have been obvious to use the LED array of Wang as the light source of an imaging system such as one taught by Ven der Sijde with a lens capable of imaging the array in order to the provide compact efficient lighting to the system.
As to claim 24, Wang teaches a layer of transparent material positioned in the light path between the array of light emitting elements and the one or more optical diffusers (#300 formed directly on #200 in Fig. 4 and in ¶ [0048]).  
As to claim 25, Wang teaches one or more optical diffusers including a continuous layer of optical diffuser material extending across multiple light emitting elements of the array (#500 extending across the device in Fig. 4).  
As to claim 26, Wang teaches the continuous layer of optical diffuser material being substantially flat (Fig. 4, #500 formed as a coating on top of part of #300 in ¶ [0052]). 
As to claim 39, Wang teaches one or more wavelength converter structures (#400 in Fig. 4 and in ¶ [0046]) positioned in the light path between multiple light emitting elements of the array and the one or more optical diffusers.  
As to claim 40, Van der Sijde et al. teaches optical elements being lenses (Fig. 6). The motivation to combine is the same as in claim 21.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2015/0338065) in view of Van der Sijde et al. (US Pub. No. 2018/0129121 A1) in view of Oyaizu et al. (US Pub. No. 2010/0096965 A1).
As to claim 23, Wang is silent about surface roughness of one or more surfaces of the one or more optical diffusers, that face away from the light emitting elements of the array, being between 10 nanometers and 200 micrometers.  
However, in the same field or endeavor Oyaizu teaches an outer surface which also serves to conceal the emitters of the backlight by having a rough surface. Oyaizu teaches this roughness to be between 10 nanometers and 200 micrometers (0.3 to 150 micrometers in ¶ [0058]-[0059]).
It would have been obvious to one of ordinary skill to make the rough surface of Wang to have a roughness taught by Oyaizu in order to create a surface which conceals the inner parts of the light emitting device.
  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2015/0338065) in view of Van der Sijde et al. (US Pub. No. 2018/0129121 A1) in view of Van Der Sijde et al. (US Pub. No. 2018/0129121 A1) included in the IDS.
As to claim 38, Wang teaches LEDs but is silent about the LEDs having with an active layer between a first semiconductor layer doped with dopants of a first type and a second semiconductor layer doped with dopants of a second type.
While it is the Examiner’s position that this is fundamental structure included in LEDs, Van Der Sijde makes it clear that generally LED emitters have an n-doped and a p-doped layer sandwiching an active emitter layer (¶ [0024]). It would have been obvious to one of ordinary skill in the art to include these layers in the LED of Wang in order to create an LED capable of emitting light.

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are either moot or not persuasive.
The only argument, not rendered moot by new art rejections, is that no artisan would be motivated to modify the device of Wang to meet the limitations because the intended use of Wang is to be used as a backlight module and thus no need to form an image. This argument is not persuasive as addressed in the rejection above. The prior art makes it clear that LED arrays are used in many applications which require compact efficient light sources. While the LED array device of Wang is suitable for a display backlight, one of ordinary skill in the art could appreciate its use in other lighting devices such as the LED array devices taught by Van der Sijde.
In the rejection above, a device of Wang is suggested to be used in a system like that disclosed by Van der Sijde. Although currently not laid out above, Applicant should also consider an alternative combination of Wang and Van der Sijde in which the LED array of Van der Sijde is modified to include a scattering layer as taught by Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875